Exhibit 10.18

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made
this 24th day of March, 2003, by and among First Reliance Bank (the “Bank”),
First Reliance Bancshares, Inc. (the “Holding Company”), and A. Dale Porter
(“Porter”), amends and supersedes that certain Executive Employment Agreement
dated August 22, 2001, as amended by Amendment No. 1 to Executive Employment
Agreement dated June 1, 2002, by and between the same parties (the “Executive
Employment Agreement”).

          WHEREAS, Porter is, as of the date hereof, employed as Executive
Vice-President, Senior Retail Officer, and Secretary of the Bank, and serves as
Executive Vice-President, Senior Retail Officer, and Secretary of the Holding
Company;

          WHEREAS, the parties intend for Porter to resign from his current
executive officer positions with the Bank and the Holding Company, effective
March 31, 2003, but to remain employed by the Bank in a non-executive officer
position as of March 31, 2003; and

          WHEREAS, the parties desire to amend and restate the Executive
Employment Agreement to reflect Porter’s position changes, compensation changes,
and continued employment with the Bank;

          NOW, THEREFORE, in consideration of the foregoing and of the promises
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound agree as follows:

          1.        Resignation.  Porter hereby resigns from his positions as
Executive Vice-President, Senior Retail Officer, and Secretary of the Bank and
the Holding Company, and from any other executive office he now holds at the
Bank or the Holding Company, effective March 31, 2003, and until that date, the
Bank will continue to employ and compensate Porter as provided in the Executive
Employment Agreement.  Section 5.a. of the Executive Employment Agreement
requires that Porter be paid a base salary from January 1, 2003 until March 31,
2003 of $26,033.25 because the median base salary of comparable executive
officers of banks in the Southeastern United States with similar total assets
based on the current Sheshunoff Information Services Survey is $104,133.00 per
year.  Pursuant to Section 5.c. of the Executive Employment Agreement, in
connection with the Holding Company’s upcoming secondary offering, even if the
secondary offering is postponed beyond March 31, 2003, Porter shall be entitled
to options to purchase at the offering price that number of shares equal to 5%
of the total number of shares sold in the offering.  Such options shall vest as
provided in the stock option plan adopted in connection with such offering.

          2.        Employment After Effective Date of Resignation.  Effective
March 31, 2003, Porter will be employed by the Bank in a non-executive officer
position, and he shall perform all duties, authorities, and responsibilities as
assigned to him by the President of the Bank.  Porter will be on leave with no
work responsibilities, but with continued compensation based on Section 5 of
this Agreement, from March 31, 2003 until May 31, 2003.  Upon the conclusion of
his leave on May 31, 2003, the parties anticipate that Porter will work 32 hours
per week, on average, subject to reasonable leave.

--------------------------------------------------------------------------------




          3.        Term.  The term of Porter’s employment (the “Term”) pursuant
to Section 2 of this Agreement shall begin March 31, 2003 and shall be AT WILL,
meaning that either party may terminate such employment at any time, with or
without cause.  No termination of such employment shall affect Porter’s right to
Deferred Compensation as described in Section 5.a. of this Agreement.

          4.        Place of Performance.  Porter shall be based in Florence,
South Carolina, subject to reasonable travel necessary to the business of the
Bank.

          5.        Compensation and Benefits.  In consideration of Porter’s
performance of his duties during the Term, the Bank shall provide Porter with
the following compensation and benefits:

 

a.

Deferred Compensation.  The Bank shall pay Porter deferred compensation (the
“Deferred Compensation”) of $350,000.00 over a period of seven years and three
months beginning April 1, 2003 and ending June 30, 2010 in 87 equal monthly
installments of $4022.99.  The Deferred Compensation reflects the parties’
agreement regarding compensation payable with respect to the period that Porter
served as an executive officer of the Bank and the Holding Company, and the
Deferred Compensation is not conditioned on Porter’s rendition of any additional
services.  The Deferred Compensation shall be payable in equal installments on
the same dates as the Bank pays its regular payroll and shall be subject to the
same withholdings and deductions as the Bank’s payroll.  In the event of
Porter’s death, the Bank shall pay to his estate the Deferred Compensation that
otherwise would have been paid to Porter up to and including the end of the
fourth month after his death.

 

 

 

 

b.

Base Salary.  In addition to the Deferred Compensation, during the Term, the
Bank shall pay Porter a Base Salary in an amount that is consistent with the
Bank’s salary scales for an employee having substantially the same experience
and duties as Porter and may be adjusted in accordance with the Bank’s normal
salary payment practices.

 

 

 

 

c.

Incentive Bonus.  During the Term, Porter shall be entitled to participate in
all incentive bonus programs applicable to Bank employees having similar duties
as Porter.

 

 

 

 

d.

Business Expenses.  During the Term, the Bank shall reimburse Porter for all
reasonable and necessary expenses incurred by Porter in his performance of
services hereunder, including, but not limited to, expenses for business travel,
upon presentation of itemized accounts and receipts for any single expense in
excess of $50.00.  Business mileage shall be reimbursed at the IRS approved
rate.  Reimbursement for airfare other than coach class shall require the prior
written approval of the Board of Directors.

2

--------------------------------------------------------------------------------




 

e.

Other Benefits.  During the Term, Porter shall be entitled to participate in all
other benefits accorded to Bank employees having similar duties as Porter
subject to the same conditions applicable to all Bank employees generally.

 

 

 

 

f.

Withholding.  The Bank may deduct from each payment of compensation hereunder
all amounts required to be deducted and withheld in accordance with the
applicable federal and state income, FICA, and other withholding requirements.

          6.        Confidentiality.

 

a.

For the purposes of this Agreement, “Confidential Information” means any data or
information that is material to the Bank or the Holding Company and not
generally known by the public.

 

 

 

 

b.

Porter agrees to abide by all of the Bank’s and the Holding Company’s rules and
procedures designed to protect their Confidential Information and to preserve
and maintain all such information in strict confidence during Porter’s
employment with the Bank and as long thereafter as the Confidential Information
remains, in the opinion of the Bank or the Holding Company, proprietary and
confidential to the Bank or the Holding Company.  Porter agrees not to use,
disclose, or in any other way disseminate any Confidential Information to any
person not properly authorized by the Bank and the Holding Company.

          7.        Return of Materials.  Upon the request of the Bank or the
Holding Company, and in any event upon termination of Porter’s employment,
Porter must deliver promptly to the Bank or the Holding Company all memoranda,
notes, records, and other documents pertaining to the business of the Bank or
the Holding Company (including all copies of such materials and regardless of
the medium containing such materials) and all materials involving any
Confidential Information of the Bank or the Holding Company.  Upon request from
the Bank or the Holding Company, Porter shall deliver promptly to the Bank and
the Holding Company a sworn affidavit that he has complied fully with this
requirement.

          8.        Restrictive Covenant.  In consideration of his employment by
the Bank, Porter agrees that in addition to any other limitation, for a period
of one year after the termination of his employment hereunder, he will not
manage, operate, be employed by, participate in (other than as a customer), or
be connected in any manner with the management, operation, or control of any
community, commercial, or consumer bank within a 50-mile radius of any branch of
the Bank.

3

--------------------------------------------------------------------------------




          9.        Remedies for Breach of Employment Contract.  Irreparable
harm shall be presumed if Porter breaches the covenants contained in Sections 6,
7, or 8 of this Agreement. The faithful observance of such covenants is an
essential condition to Porter’s employment, and the Bank and the Holding Company
are depending upon absolute compliance.  Damages would be very difficult to
ascertain if Porter breached any such covenant.  This Agreement is intended to
protect the proprietary rights of the Bank and the Holding Company and to
acknowledge Porter’s access to the Bank’s and the Holding Company’s proprietary
information in the course of his employment by the Bank and/or the Holding
Company.  In light of these facts, Porter agrees that any court of competent
jurisdiction may immediately enjoin any breach of this Agreement, upon the
request of the Bank or the Holding Company, and Porter specifically releases the
Bank and the Holding Company from the requirement to post any bond in connection
with any temporary or interlocutory injunctive relief, to the extent permitted
by law.

          10.        Notices.  All notices, requests, demands, and other
communications provided for by this Agreement shall be in writing and shall be
sufficiently given if and when mailed in the continental United States by
registered or certified mail, or personally delivered to the party entitled
thereto, at the address stated below or to such changed address as the addressee
may have given by a similar notice:

 

To the Bank:

President

 

First Reliance Bank

 

P.O. Box 5658

 

Florence, South Carolina  29502

 

 

With copy to:

M. Craig Garner, Jr., Esq.

 

McNair Law Firm, P.A.

 

P.O. Box 11390

 

Columbia, South Carolina  29211

 

 

With copy to:

Leonard Hoogenboom, Chairman

 

1211 W. Evans St.

 

Florence, South Carolina  29501

 

 

To the Holding Company:

President

 

First Reliance Bancshares, Inc.

 

P.O. Box 5658

 

Florence, South Carolina  29502

 

 

With a copy to:

M. Craig Garner, Jr., Esq.

 

McNair Law Firm, P.A.

 

P.O. Box 11390

 

Columbia, South Carolina  29211

4

--------------------------------------------------------------------------------




With copy to:

Leonard Hoogenboom, Chairman

 

1211 W. Evans St.

 

Florence, South Carolina  29501

 

 

To Porter:

Mr. A. Dale Porter

 

First Reliance Bank

 

2170 West Palmetto Street

 

Florence, South Carolina  29501

 

 

With copy to:

David E. Dubberly, Esq.

 

Nexsen, Pruet, Jacobs & Pollard, L.L.C.

 

P.O. Box 2426

 

Columbia, South Carolina  29202

          11.        Successors; Binding_ Agreement.  This Agreement shall be
binding on and inure to the benefit of any successors to the Bank or the Holding
Company, including any person or entity that may acquire all or part of the
ownership interest in the Bank or the Holding Company through merger,
consolidation, reorganization, or otherwise.  Upon acquisition of all or part of
the ownership interest in the Bank or the Holding Company, the acquiring person
or entity shall be deemed to be substituted for the Bank or the Holding Company
for all purposes under this Agreement.  This Agreement shall be binding on
Porter and shall inure to the benefit of and be enforceable by Porter’s personal
or legal representatives, executors, administrators, heirs, distributees,
devisees, and legatees.  In the event of Porter’s death, the Bank shall pay to
Porter’s devisee, legatee, or other designee, or if there be no such designee,
to Porter’s estate the Deferred Compensation that otherwise would have been paid
to Porter pursuant to Section 5.a. of this Agreement, plus all Base Salary that
is accrued as of the date of his death and payable to Porter pursuant to
Sections 5.b. of this Agreement.

          12.        Modification, Waiver or Discharge.  No provision of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Porter, an
authorized officer of the Bank, and an authorized officer of the Holding
Company. No waiver by any party hereto at any time of any breach by another
party hereto, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by any party which are
not expressly set forth in this Agreement; provided, however, that this
Agreement shall not supersede or in any way limit the rights, duties, or
obligations that Porter, the Bank, or the Holding Company may have under any
other written agreement among such parties (except the Executive Employment
Agreement), under any employee pension benefit plan or employee welfare benefit
plan as defined under the Employee Retirement Income Security Act of 1974, as
amended, and maintained by the Bank or the Holding Company or under any
established personnel practice or policy applicable to Porter.

          13.        Governing Law.  The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the State of
South Carolina.

5

--------------------------------------------------------------------------------




          14.        Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which latter shall remain in full force
and effect.

          15.        No Right of Set-off or Counterclaim.  There shall be no
right of set-off or counterclaim, in respect of any claim (other than a claim
for violation of this Agreement), debt, or obligation against any payments to
Porter, his beneficiaries, or estate provided for in this Agreement.

          16.        Non-Assignability.  No right, benefit, or interest
hereunder shall be subject to anticipation, alienation, sale, assignment,
encumbrance, charge, pledge, hypothecation, or set-off in respect of any claim,
debt, or obligation, or to execution, attachment, levy, or similar process, or
assignment by operation of law.  Any attempt, voluntary or involuntary, to
effect any action specified in the immediately preceding sentence shall, to the
full extent permitted by law, be null, void, and of no effect.  Any of the
foregoing to the contrary notwithstanding, this provision shall not preclude
Porter from designating one or more beneficiaries to receive any amount that may
be payable after his death, and shall not preclude the legal representative of
Porter’s estate from assigning any right hereunder to the person or persons
entitled thereto under his will or, in the case of intestacy applicable to his
estate.

          17.        Enforcement of Agreement, Attorneys’ Fees.  In the event
litigation is commenced by Porter against the Bank or the Holding Company in
seeking to obtain or enforce any right, benefit or payment under this Agreement
or to enforce any obligation of the Bank or the Holding Company described
herein, then, provided Porter shall prevail in such litigation, the Bank or the
Holding Company, as the case may be, shall be obligated to pay all reasonable
expenses (including without limitation all reasonable attorney’s fees and court
costs) paid or incurred by Porter in connection with such litigation.

          18.        Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same instrument.

          19.        Releases.  Each party’s execution and delivery of this
Agreement constitutes such party’s acknowledgement that it is not aware of any
facts (including any omissions) that may provide that party with a claim or
defense with respect to the Executive Employment Agreement through the date
hereof, AND such party’s release of any such claim or defense that may have
accrued to such party through the date hereof.  Such acknowledgement and release
shall be binding upon the respective heirs, successors, assigns, and legal
representatives of the parties.

6

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

FIRST RELIANCE BANK

 

 

 

 

 

 

 

By: 

/s/ F. R. Saunders, Jr.

 

 

--------------------------------------------------------------------------------

 

Its:

President

 

 

 

 

By: 

/s/ Leonard Hoogenboom

 

 

--------------------------------------------------------------------------------

 

Its: 

Chairman

 

 

 

 

 

FIRST RELIANCE BANCSHARES, INC.

 

 

 

 

 

 

 

By: 

/s/ F. R. Saunders, Jr.

 

 

--------------------------------------------------------------------------------

 

Its:

President

 

 

 

 

By: 

/s/ Leonard Hoogenboom

 

 

--------------------------------------------------------------------------------

 

Its: 

Chairman

 

 

 

 

 

/s/ A. Dale Porter

 

 

--------------------------------------------------------------------------------

 

 

A. Dale Porter

7

--------------------------------------------------------------------------------